Citation Nr: 0424618	
Decision Date: 09/07/04    Archive Date: 09/15/04

DOCKET NO.  04-01 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for cryptorchidism and 
left inguinal hernia.   
 
2.  Entitlement to service connection for a cervical spine 
disability.   
 
3.  Entitlement to service connection for a lumbar spine 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The appellant had service in the Army National Guard from 
January 1972 to August 1972, including a period of verified 
active duty for training from July 21, 1972 to August 4, 
1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 RO rating decision which 
reopened and denied service connection for a left inguinal 
hernia, a cervical spine disability, and a lumbar spine 
disability.  Service connection was also denied for 
cryptorchidism.  The appellant provided testimony at a 
personal hearing at the RO in October 2003.  In June 2004, he 
testified at a Travel Board hearing at the RO.  

A July 2004 motion to advance the case on the Board's docket 
was granted by the Board in August 2004.  

The Board observes that service connection for a left 
inguinal hernia, a cervical spine disability, and a lumbar 
spine disability were previously denied in March 2000 and 
July 2002 RO decisions, both on a de novo basis.  The Board 
agrees with the RO that since the July 2002 RO decision, new 
and material evidence has been submitted to reopen the claims 
for service connection for a left inguinal hernia, a cervical 
spine disability, and a lumbar spine disability, and thus the 
claims will be reviewed on a de novo basis.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2003); Manio v. 
Derwinski, 1 Vet.App. 140 (1991).  

The present Board decision addresses the issues of service 
connection for cryptorchism and a left inguinal hernia.  The 
issues of service connection for a cervical spine disability 
and a lumbar spine disability are the subject of the remand 
at the end of the decision.  

FINDING OF FACT

It is not shown that the veteran's cryptorchidism and/or left 
inguinal hernia were caused or aggravated by the veteran's 
military service.  


CONCLUSION OF LAW

Service connection for cryptorchidism and a left inguinal 
hernia is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.9  (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The appellant had service in the Army National Guard from 
January 1972 to August 1972, including a period of verified 
active duty for training from July 21, 1972 to August 4, 
1972.  The available service personnel records indicate that 
he was discharged because of not meeting medical fitness 
standards at time of entry.  It was noted that he was 
released from active duty for training and returned to the 
state National Guard control for disposition under National 
Guard regulations.  There is also a reference to eight months 
of active duty for training.  However, there is no other 
indication in the personnel records of such service.  For 
reason noted below, the veteran's length of service is not at 
issue.

The service medical records include an undated individual 
sick slip which noted that the appellant had a hernia.  It 
was noted that such was in the line of duty.  A July 1972 
consultation sheet indicated that the appellant was seen for 
a cryptorchidism and that he complained of pain.  There was a 
notation that his left testicle was not palpable and that a 
medical board would be initiated.  A July 1972 report noted 
that the appellant had a left undescended testicle since 
birth.  It was reported that the testis was absent from the 
scrotum on the left and was also not palpable in the groin.  
The diagnosis was left undescended testis (cryptorchidism).  

A July 1972 medical board proceedings report related a 
diagnosis of left undescended testicle.  It was noted that 
such disorder existed prior to service and that it was not 
caused by an incident of service.  There was also a notation 
that such disorder was not aggravated by service.  

On a medical history form at the time of a July 1972 medical 
board examination, the appellant checked that he had a 
rupture/hernia.  He reported that sometimes his hernia would 
hurt and that he would be unable to sit, stand, or lay down.  
However, the appellant indicated that he had been previously 
treated for a painful left testicle and that he was 
previously rejected for military service because of a hernia 
in 1968 (prior to service).  The reviewing examiner noted 
that that the left testicle had never been in the scrotum.  
The medical board examination report noted that the appellant 
had a left undescended testicle (cryptorchidism).  

Private treatment records from the Boone County Hospital, 
dated in January 1973, show that the appellant was treated 
for a cryptorchidism and a left inguinal hernia.  A January 
1973 report noted that the appellant's chief complaint was 
that he had pain in the left groin for about one year.  It 
was reported that the appellant had pain and swelling in the 
left groin and that he had been found to have a left inguinal 
hernia.  The report indicated that the appellant had also 
never had a testicle on the left side.  It was noted that the 
appellant was admitted for a left inguinal herniorrhaphy and 
orchiectomy.  The impression was left indirect inguinal 
hernia, "congenital", and cryptorchidism, left.  

A January 1973 operation report noted that the appellant 
underwent a left inguinal herniorrhaphy and orchiectomy.  The 
post-operative diagnosis was left indirect inguinal hernia, 
congenital, and cryptorchidism without left testicle.  The 
January 1973 discharge summary indicated that the appellant 
was admitted for a left inguinal hernia and that he always 
had an undescended left testicle.  The final diagnoses were 
left indirect inguinal hernia, congenital, and 
cryptorchidism, left, with atrophied testicle.  

Private treatment records dated from November 1981 to 
December 1998 show treatment for multiple disorders.  An 
April 1996 entry from the Ozark Spine and Orthopaedic 
Specialists, P.A., noted that the appellant had a hernia in 
1992 (post-service).  The diagnoses referred to other 
disorders.  An August 1996 report from "S.M.J.", M.D., 
indicated that the appellant had a left inguinal hernia 
repair in 1972.  The genitourinary evaluation noted that the 
appellant had an uncircumcised appearing penis with one 
testicle in the scrotum and no scrotal hernia.  

A July 1997 history and physical report from St. John's 
Regional Health Center noted that the appellant reported that 
he had occasional left inguinal pain which he described as a 
shooting pain beginning in the area from the hernia repair.  
The impression referred to other disorders.  

In a statement received in May 1999, the appellant reported 
that he was in the Army National Guard in 1972 and that he 
was sent to Fort Knox, Kentucky for training.  He stated that 
due to some heavy lifting, he was hurt and put in a hospital.  
He indicated that after two weeks, he was honorably 
discharged.  The appellant reported that four months after 
his discharge, he was rushed to the Boone County Hospital and 
a hernia was removed.  

A September 1999 VA treatment record referred to other 
disorders.  

In an April 2000 statement, the appellant reported that he 
was hurt when he fell out of a truck during guard duty.  He 
stated that the hernia was not taken care of when he was in 
the service and that because of the fall, it was ripped.  The 
appellant noted that he was forced to have surgery at his 
expense.  

August 2002 lay statements from "T.R." and "W.P." reported 
that the appellant was involved in an accident while he was 
in the National Guard and that he fell off a truck.  

In a statement received in August 2002, the appellant 
reported that when he enlisted in the National Guard, he 
passed a physical.  He stated that his conditions did not 
pre-exist service.  The appellant indicated that in January 
1973, he was rushed to Boone County Hospital for a left 
hernia and that he had to pay for the medical procedure 
himself.  

In a September 2002 statement, "D.C.M.", Major General, The 
Adjutant General of the Military Department of Arkansas, 
reported that the appellant joined the Arkansas Army National 
Guard on January 17, 1972 and was a member of the 224th 
Maintenance Company in Mountain Home Arkansas.  It was noted 
that the appellant reported for basic training on July 21, 
1972 at Fort Knox, Kentucky.  It was reported that the 
appellant was seen at the Army Hospital on July 24, 1972 and 
that it was determined that he had a cryptorchidism since 
birth that permanently disqualified him from military 
service.  The statement noted that a medical board was 
conducted on July 25, 1972, which found that the appellant's 
condition existed prior to service and was not aggravated by 
active duty.  The statement indicated that the appellant was 
released from active duty for training and returned to the 
Arkansas Army National Guard and was honorably discharged on 
August 4, 1972.  

VA treatment records dated in January 2003 show treatment for 
disorders other than a left inguinal hernia or left testicle 
disorder.  

The appellant underwent a VA spine examination in May 2003.  
It was noted that the claims file was reviewed.  The 
appellant reported that he joined the National Guard and went 
to basic training and fell out of the back of a truck and 
landed on his back.  It was noted that he was found to have a 
congenital cryptorchidism involving an abdominal testicle on 
the left side and that he was separated from the service 
because of the pre-existing cryptorchid condition.  It was 
also reported that in 1973, the veteran developed a few 
symptoms with his left groin and underwent a left inguinal 
hernia repair with a finding of an atrophic intra-abdominal 
testicle that was removed at the same time.  The appellant 
stated that he still had pain at times in the left groin area 
with ejaculation associated with sexual intercourse.  He 
indicated that he had some pain and that, at times, his right 
testicle would swell.  

The examiner reported that the appellant's groin area 
revealed the absence of a left testicle and a healed surgical 
scar in the left inguinal area consistent with the 
appellant's history of surgery.  The examiner noted that such 
area was not particularly tender and was not remarkable.  The 
examiner stated that regarding the appellant's problem with 
the hernia and cryptorchidism, such was a congenital 
condition that was not worsened by his guard service and was 
treated properly after he left the service.  The examiner 
reported that he was unable to determine what would cause the 
appellant to have any disability from the particular 
procedure.  The diagnoses referred to other disorders.  The 
examiner commented that it was felt that the appellant's left 
inguinal hernia and cryptorchidism were not related to his 
military service.  

At the October 2003 RO hearing, the appellant testified that 
he fell out of a truck in 1972 and hurt his neck and lower 
back.  He stated that he also pulled a bunch of stomach 
muscles, and had a ruptured right testicle.  The appellant 
stated that after he fell off the truck, he had swelling in 
the testicle.  He noted that the left testicle was removed.  
The appellant reported that he had problems with swelling of 
his right testicle ever since that time.    

A November 2003 statement from "M.G.C.", M.D., noted that 
he treated the veteran for injuries sustained from falling 
out of a truck in March 1972.  He stated that the veteran was 
under his care for such injuries in March 1972.  

At the June 2004 Travel Board hearing, the appellant 
testified that he fell off a truck in March 1972 and hurt his 
back and neck.  He stated that the next day his groin 
swelled.  The appellant reported that he was admitted to 
Baxter General Hospital.  He stated that his left testicle 
had withdrawn and that his right testicle was swollen.  The 
appellant indicated that he was first diagnosed with a hernia 
condition in 1968 and that the cryptorchidism was first 
diagnosed in July 1972.  He indicated that he had a hernia on 
his left side and that the hernia was repaired and the left 
testicle was removed in 1973.  The appellant reported that 
his right testicle continued to swell.  

II.  Analysis

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of the 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App 112 (2004) and Pelegrini 
v. Principi, 17 Vet. App. 412 (2004), indicates, generally, 
that four elements are required for proper VCAA notice: (1) 
the evidence that is needed to substantiate the claim(s); (2) 
the evidence, if any, to be obtained by the VA; (3) the 
evidence, if any, to be provided by the claimant; and (4) a 
request by the VA that the claimant provide any evidence in 
the claimant's possession that pertains to his claim. 

After reviewing the claims folder, the Board finds that there 
has been compliance with the assistance provisions set forth 
in the new law and regulation.  The record in this case 
includes treatment reports and a VA examination.  
Significantly, no additional available pertinent evidence has 
been identified by the claimant as relevant to the issues of 
service connection for cryptorchidism and a left inguinal 
hernia.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claims.  In a March 2001 letter, 
a November 2002 letter, a December 2003 statement of the 
case, and at the June 2004 Travel Board hearing, the 
appellant was effectively furnished notice of the types of 
evidence necessary to substantiate his claims as well as the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The appellant has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to 
service connection for cryptorchidism and left inguinal 
hernia.  The discussions in the rating decision, the 
statement of the case, the March 2001 and November 2002 
letters, and the June 2004 hearing have informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been substantially met.  Any deficiencies 
constitute no more than harmless error.

As it is found that the cryptorchidism and the left inguinal 
hernia are congenital problems that existed prior to service, 
additional medical records regarding these disorders from the 
1980's through today would not provide a basis to grant these 
claims, thus, the Board is able to adjudicate these claims.  
Simply stated, recent treatment of these disorders would not 
provide a basis to grant these claims.  

In this case, the appellant has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  The veteran has never indicated that 
there is a medical opinion associating these conditions with 
service.  This was clearly indicated within the hearing held 
before the Board.  Further, he has either directly or 
indirectly responded to the many requests for information.  
Therefore, further delay in the adjudication of this case is 
not warranted.  

Service connection may be granted for a disability due to or 
disease or injury which was incurred in or aggravated by 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  The term "active military, naval, 
or air service" includes active duty, any period of active 
duty for training during which the individual was disabled or 
died from a disease or injury incurred in or aggravated in 
the line of duty, and any period of inactive duty training 
during which the individual was disabled or died from an 
injury incurred in or aggravated in the line of duty.  38 
U.S.C.A. § 101(24).  

A veteran will be presumed to have been in sound condition 
when examined, accepted, and enrolled in service, except as 
to defects, infirmities, or disorders noted at entrance into 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  Clear and 
unmistakable (obvious or manifest) evidence demonstrating 
that an injury or disease existed prior to service will rebut 
the presumption of soundness.  38 U.S.C.A. §§ 1111; 38 C.F.R. 
§ 3.304.  

A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  

Congenital or developmental defects are not considered 
diseases or injuries for VA compensation purposes.  38 C.F.R. 
§§ 3.303(c), 4.9.  

The appellant's service medical records show treatment for a 
left cryptorchidism and make reference to a hernia.  The 
enlistment examination is not of record.  An undated 
individual sick slip noted that he had a hernia and that such 
was in the line of duty.  However, a July 1972 report noted 
that the appellant had a left undescended testicle since 
birth and related a diagnosis of an undescended testis 
(cryptorchidism).  A July 1972 medical board proceedings 
report related a diagnosis of a left undescended testicle and 
noted that such disorder existed prior to service, was not 
caused by an incident of service, and was not aggravated by 
service.  On a medical history form at the time of a July 
1972 medical board examination separation examination, the 
appellant indicated that he had previously been treated for a 
painful left testicle and that he had been rejected for 
military service because of a hernia in 1968, prior to 
service.  Such a statement at that time provides negative 
evidence against this claim.

Post-service medical records show that the appellant was 
treated for a left cryptorchidism and left inguinal hernia in 
January 1973.  A January 1973 operation report from the Boone 
County Hospital noted that the appellant underwent a left 
herniorrhaphy and orchiectomy.  The January 1973 discharge 
summary from such facility indicated final diagnoses of left 
indirect inguinal hernia, congenital, and cryptorchidism, 
left, with atrophied testicle.  Such a finding of a 
congenital disorder provides additional negative evidence 
against this claim.      

Additionally, a May 2003 VA spine examination report noted 
that the appellant was found to have a congenital 
cryptorchidism involving an abdominal muscles on the left 
side and that in 1973 he underwent a left inguinal hernia 
repair with a finding of an atrophic intra-abdominal testicle 
that was removed at the same time.  The examiner reviewed the 
appellant's claims file and indicated that, as to the 
veteran's problem with the hernia and cryptorchidism, such 
was a congenital condition that was not worsened by his guard 
service.  The examiner also commented that it was felt that 
the appellant's left inguinal hernia and cryptorchidism were 
not related to his military service.  This opinion, which the 
Board finds entitled to great probative weight, provides 
additional negative medical evidence against both claims.

The Board observes that the veteran's enlistment examination 
is not of record.  Therefore, the Board will assume that his 
cryptorchidism and left inguinal hernia were not indicated at 
the time of enlistment.  Consequently, the presumption of 
soundness applies, although it may be rebutted by clear and 
unmistakable evidence showing pre-service existence of these 
conditions, as it does in this case.  

The Board finds that the presumption is rebutted as to such 
conditions as the medical evidence clearly establishes that 
the veteran had a left cryptorchidism and left inguinal 
hernia prior to his entrance into active service.  As noted 
above, the appellant himself reported that he was rejected 
for military service because of a hernia in 1968.  The 
appellant's cryptorchidism was found to have existed prior to 
service in several medical reports.  Further, a VA examiner, 
after a review of the claims file, specifically concluded 
that the appellant's hernia and cryptorchidism were 
congenital conditions that were not worsened by his guard 
service and were not related to his military service.  

Congenital or developmental defects are not disease or 
injuries for VA compensation purposes and may not be service-
connected.  38 C.F.R. §§ 3.303(c), 4.9.  The medical evidence 
clearly and unmistakably indicates that the veteran's 
cryptorchidism and left inguinal hernia are congenital 
conditions.  Such conditions were noted to be congenital at 
the time of the surgery in January 1973 as well as by a VA 
examiner in May 2003.  Thus, service connection for these two 
conditions must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet.App. 426 (1994).  

With regard to the veteran's own contention that these 
disorder are related to an injury in service, as a layperson 
he may be competent to report that an injury occurred; 
however, he is not competent to relate current disability to 
such injury.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Thus, while the Board has assumed the injury the 
veteran has described did occur, the Board finds that clear 
and unmistakable evidence (obvious and manifest) supports the 
conclusion that these disorder existed prior to service and 
were not caused or aggravated by the veteran's military 
service.  The medical evidence of record, including private 
medical records, provides clear evidence against these 
claims.    


ORDER

Service connection for cryptorchidism and a left inguinal 
hernia is denied.  


REMAND

The other issues on appeal are entitlement to service 
connection for a cervical spine disability and for a lumbar 
spine disability.  Neither alleged disorder appears 
congenital in nature.   

At the June 2004 Travel Board hearing, the appellant reported 
that he had received recent VA treatment for his claimed 
disorders.  He did not specifically indicate the VA facility 
where he had received treatment and such VA treatment records 
have not been obtained.  In the judgment of the Board, any VA 
treatment records should be secured as part of the duty to 
assist the veteran.  See Bell v. Derwinski, 2 Vet. App. 
(1992) and the VCAA.  The Board notes that the veteran also 
indicated that he had received private treatment for his 
claimed conditions to specifically include treatment at a St. 
John's Hospital in Springfield, Missouri.  An attempt should 
also be made to obtain any post-service private treatment 
records.  

Additionally, the appellant reported that he had been 
receiving disability benefits from the Social Security 
Administration (SSA) as result of his claimed disorders since 
1987.  The SSA records may be relevant to the VA claims and 
should be obtained.  After a review of the record, it is 
judgment of the Board that the duty to assist the appellant 
with his claims includes obtaining any additional pertinent 
post-service medical records, including complete SSA records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, these issues are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC., 
following:  

1.  The RO should ask the appellant to 
identify all VA and non-VA medical 
providers who have treated him during and 
since his release from the Army National 
Guard in August 1972 for cervical and 
lumbar spine problems.  The veteran is 
asked to be very specific regarding 
treatment dates and the locations of the 
health care providers cited. 

2.  The RO should assist the veteran in 
obtaining any additional evidence 
identified by following the procedures 
set forth in 38 C.F.R. § 3.159 (2003).  
All records and/or responses received 
should be associated with the claims file 
including, if possible, records from St. 
John's Hospital in Springfield, Missouri.  
If any records sought are not obtained, 
the RO should notify the veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

3.  The RO should also contact the SSA and 
obtain copies of all medical and other 
records considered by that agency in 
awarding SSA disability benefits, as well 
as copies of all related SSA decisions.  

4.  Thereafter, the RO should review the 
claims for service connection for a 
cervical spine disability and a lumbar 
spine disability.  If the claims are 
denied, the RO should issue a supplemental 
statement of the case to the appellant and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help appellants, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



